Citation Nr: 0822558	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  02-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial increased disability evaluation for 
allergic rhinitis with sinusitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays,Counsel


INTRODUCTION

The veteran had active service from October 1979 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In July 2002, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript is 
associated with the claims folder and has been reviewed.

In November 2003 and June 2005, this claim was remanded by 
the Board for further development.

In December 2006, the Board denied the veteran's increased 
rating claims for allergic rhinitis with sinusitis, stress 
changes in both tibias, claimed as shin splints; and remanded 
the issue of entitlement to an increased evaluation for 
degenerative changes of the lumbar spine.

In April 2007, the Secretary of VA filed a Joint Motion for 
Remand, requesting that the Court vacate the Board's December 
2006 decision with respect to the issues of entitlement to 
increased evaluations for bilateral shin splints and allergic 
rhinitis with sinusitis, and remanded such issues for further 
development.  In May 2007, the Court granted the motion, 
vacated the December 2006 decision with respect to those 
issues, and remanded the case to the Board for proceedings 
consistent with the Motion for Remand.

In October 2007, the Board denied the veteran's increased 
rating claims for stress changes in the left and right 
tibias, claimed as shin splints; and remanded the current 
issue for further development.  

In a January 2008 rating decision, the RO increased the 
noncompensable evaluation for allergic rhinitis with 
sinusitis to 10 percent, effective September 1, 2000.  
Because the veteran was not awarded a complete grant of the 
benefit sought with respect to that matter, it is still on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The case has since returned to the Board for appellate 
review.


FINDINGS OF FACT

1.   The veteran's sinusitis is not manifested by three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, and these criteria are not nearly 
approximated.  

2.  The veteran's turbinates are swollen, but there is less 
than 50% obstruction of each nasal passage and no evidence of 
polyps.

3.  The veteran has not submitted evidence tending to show 
that his service-connected allergic rhinitis with sinusitis 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for service-connected allergic rhinitis with 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Codes 6513, 6514, 6522 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The veteran's allergic rhinitis with sinusitis claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).

During service, the veteran was treated for allergic rhinitis 
and for sinusitis.  In a September 2000 rating decision, the 
RO granted service connection for allergic rhinitis with 
sinusitis and assigned a noncompensable evaluation, effective 
September 1, 2000, pursuant to Diagnostic Codes 6513-6522.  
In a January 2008 rating decision, the evaluation was 
increased to 10 percent, effective September 1, 2000.

Under Diagnostic Code 6513, which contemplates chronic 
maxillary sinusitis, a noncompensable evaluation is warranted 
for findings detected by X-ray only.  A 10 percent evaluation 
is warranted with evidence of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is assigned with evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 50 percent evaluation is 
assigned with evidence of following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 6513 
(2007).

Pursuant to Diagnostic Code 6522, allergic or vasomotor 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side warrants the grant of a 10 percent 
disability evaluation.  The next higher evaluation of 30 
percent, the highest evaluation allowable pursuant to this 
Diagnostic Code, requires evidence of polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522.

Evidence relevant to the severity of the veteran's service-
connected allergic rhinitis with sinusitis includes a March 
2000 VA examination report.  According to the report, the 
veteran complained of nasal congestion, especially during the 
spring and summer months.  Associated computed tomography 
scan report noted that the right middle turbinate touched the 
nasal septum, posteriorly, and the left inferior turbinate 
touched the floor of the left nasal passageway, both 
posteriorly and anteriorly.  Based on this report, the 
examiner indicated that the veteran's nasal passages were 
partially blocked, 20 percent on each side.  No septal 
deviation was appreciated.  The veteran's nasal mucosa 
appeared normal, and there was no evidence of polyps.  
Impression was chronic allergic rhinitis with recurrent 
sinusitis.

Treatment records from Madigan Army Hospital dated in April 
2002 and March 2004 show treatment for allergic rhinitis.

On August 2004 VA examination, the veteran complained of 
moderate nasal congestion with no sneezing or irritation of 
the eyes.  The veteran's tympanic membranes and external 
auditory canals appeared normal.  The examiner noted that the 
veteran's nasal airways were relatively clear and there was 
some bluish discoloration of the turbinates with slight 
engorgement.  The veteran's sinuses were non-tender to 
percussion and pressure.  Impression was chronic perennial 
allergic rhinitis with some seasonal allergic rhinitis.  
There was slight x-ray evidence of mucosal thickening, but no 
evidence of active chronic infection.  
In January 2007, the veteran complained of a running nose, 
nasal congestion, and headaches; assessment was rhinitis.  In 
February 2007, a maxillofacial CT was taken, which showed 
evidence of chronic sinusitis of bilateral frontal, ethmoid, 
and maxillary sinuses with sparing of the sphenoid sinuses.  
Also, there was swelling of the left middle and inferior 
nasal turbinate.   

In June 2007, the veteran sought treatment for chronic 
sinusitis; he was prescribed augmentin and prednisone.  

On November 2007 VA examination, the veteran complained of a 
purulent nasal discharge, headaches, and sinus pain.  He 
reported that he experiences these symptoms on a "near 
constant" basis.  He uses decongestants, antihistamines, and 
nasal steroids to treat his sinusitis.  The examiner 
indicated that there is no evidence of sinus disease.  There 
was permanent hypertrophy of the turbinates.  Polyps, septal 
deviation, rhinoscleroma, tissue loss, scarring or deformity 
of the nose, Wegener's granulomatosis or granulomatous 
infection, were not present.  There was no obstruction of 
either nostril.  It was also noted that the veteran has not 
experience any incapacitating episodes of sinusitis.  He has 
had 2 or 3 episodes requiring antibiotics.  

The November 2007 VA examiner provided an addendum in 
December 2007.  He indicated that there is less than 50% 
obstruction of each nasal passage.  There is no presence of 
nasal polyps on either nasal passage.  The veteran's 
turbinates were swollen.  There is no deformity of the nasal 
septum.  The veteran was being considered for sinus surgery 
at that time.

According to a VA outpatient treatment note dated in December 
2007, the veteran complained of sinus congestion, pain, and 
dizziness for the 3 weeks prior.  Assessment was sinusitis; 
antibiotics were prescribed.

VA treatment record dated in February 2008 shows a complaint 
of "breakthrough allergic rhinitis."  Diagnosis was chronic 
sinusitis with allergic/atopy at baseline. Nasal steroid, 
decongestant, and daily antihistamines were recommended.  The 
treating physician indicated that there was no need for 
antibiotics at that time. 

On review of the above-medical findings, the Board finds that 
an initial evaluation in excess of 10 percent for the 
veteran's service-connected allergic rhinitis with sinusitis 
is not warranted.  There is no evidence of any incapacitating 
episodes of sinusitis, and while the veteran's sinusitis has 
required antibiotics on at least two occasions in 2007, there 
is no evidence of prolonged antibiotic treatment lasting 4 to 
6 weeks.  The evidence shows that the veteran primarily uses 
decongestants, antihistamines, and nasal steroids to treat 
his sinusitis.  Moreover, in the past year, there is no 
evidence of more than six non incapacitating episodes of 
sinusitis characterized by headaches, pain, and purulent 
discharge.  

Thus, as there is no evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment or more than six non-incapacitating episodes of 
sinusitis a year characterized by headaches, pain, and 
purulent discharge or crusting, an initial higher evaluation 
of 30 percent is not warranted under Diagnostic Code 6513.  
38 C.F.R. § 4.97 (2007).  

Also, a higher evaluation of 30 percent, the maximum under 
Diagnostic Code 6522 is not warranted, as there is no 
evidence of polyps.  There is less than 50% obstruction of 
each nasal passage and polyps have not been exhibited on any 
of the VA examinations.   

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service-
connected rhinitis with sinusitis has not been more than 10 
percent disabling.  
For the reasons discussed above, the Board concludes the 
veteran's rhinitis and sinusitis symptomatology do not 
approximate the criteria for an evaluation in excess of 10 
percent.  The Board has considered the benefit-of- the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A § 5107(b).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Here, the veteran is currently employed as a police officer, 
and reports losing no more than 5 to 6 days from work in the 
past year on account of his rhinitis/sinusitis.  The Board 
finds that the evidence of record does not suggest that this 
case presents an exceptional or unusual disability picture or 
otherwise render a schedular rating impractical.  There is 
also no indication that the veteran's allergic rhinitis with 
sinusitis has produced a marked interference with employment 
or that the veteran is frequently hospitalized for same.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected allergic rhinitis with sinusitis is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


